By the Court. Ingraham, First J.
Whether the goods were delivered to an agent of the defendants, or to an agent of the express company, is immaterial. They were placed on hoard the baggage car for transportation, and the defendants were bound to deliver them at the place of destination. Any private arrangement between the defendants and Dudley would not relieve them from the liability of carriers. Had it appeared that the goods were in the possession of Dudley at the end of the route, and the plaintiff was so notified, it might be different.
But the plaintiff had no right to maintain this action for this non-delivery. He refused to pay the freight, and it was not until after the cars had started that he expressed a willingness so to do. It was then too late to receive pay and deliver the boxes.
Has there been since a proper demand of the goods, with a tender of the freight charged ? An agent of the plaintiff called on the president, with Watson, for the goods. The president referred him to the vice-president. They went to the vice-president, and demanded the goods, who promised to see about it. A tender of freight to either of these parties, and demand of the goods, would have relieved the case from difficulty. The subsequent tender made by Sparks was to a man whom he did not know—whether a person in the employ of the company or not, is uncertain. Such a demand and tender was insufficient.
The difficulty in which the owner of the goods was placed arose from his own act, in not paying the freight and giving the proper notice as to the place of destination.
. The judgment must be affirmed.